                                                                                                  Entered on Docket
                                                                                                  July 06, 2021
                                                                                                  EDWARD J. EMMONS, CLERK
                                                                                                  U.S. BANKRUPTCY COURT
                                                                                                  NORTHERN DISTRICT OF CALIFORNIA



                                             1
                                                                                               The following constitutes the order of the Court.
                                             2                                                 Signed: July 6, 2021

                                             3
                                             4
                                             5
                                                                                                  ______________________________________________
                                                                                                  Stephen L. Johnson
                                             6
                                                                                                  U.S. Bankruptcy Judge
                                             7
                                             8                             UNITED STATES BANKRUPTCY COURT
                                             9                             NORTHERN DISTRICT OF CALIFORNIA
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                            12                                                      ) Case No.: 20-50469 SLJ
                                                 In re                                              )
                                            13                                                      ) Chapter 11
                                                                                                    )
                                            14   MORDECHAI KOKA,                                    )
                                                                                                    )
                                            15                          Debtor.                     )
                                                                                                    )
                                            16                                                      )
                                                                                                    )
                                            17
                                            18           ORDER GRANTING IN PART AND DENYING IN PART JOINT EX PARTE
                                                                APPLICATION EXTENDING BRIEFING SCHEDULE
                                            19
                                                          On June 23, 2021, the court entered an order that, inter alia, set a deadline of July 7,
                                            20
                                                 2021, for the filing of a motion to dismiss, convert, and/or appoint a chapter 11 trustee, for
                                            21
                                                 hearing on August 3, 2021, and further provided that the court may issue an order to show cause
                                            22
                                                 if no such motion is filed. Debtor and Dale and Melissa Gardner filed a Joint Ex Parte
                                            23
                                                 Application Extending Briefing Schedule (“Application”), indicating that Debtor and the
                                            24
                                                 Gardners may file a joint reorganization plan and requesting the court to (1) vacate the deadline
                                            25
                                                 of July 7, 2021, (2) set a deadline of July 23, 2021, for the filing of a joint plan, (3) if no joint
                                            26
                                                 plan is timely filed, set a deadline of July 30, 2021, for the filing of a motion or order to show
                                            27
                                                 cause to dismiss, convert, and/or appoint a chapter 11 trustee for hearing on August 3, 2021,
                                            28
                                                 ORDER GRANTING IN PART AND DENYING IN PART APPLICATION TO EXTEND BRIEFING
                                                 SCHEDULE
                                                                                        -1-
                                             Case: 20-50469        Doc# 189       Filed: 07/06/21     Entered: 07/06/21 16:21:39          Page 1 of 4
                                             1   and (4) if a joint plan is timely filed, set a status conference on August 3, 2021. Creditors Jeff
                                             2   and Amalia Hanna filed an opposition to the Application.1
                                             3            Nothing in the Bankruptcy Code or Rules prevents Debtor from filing a joint
                                             4   reorganization with a creditor in this case. To the extent Debtor requests the court to approve a
                                             5   self-imposed deadline of July 23, 2021 to file such a plan and the Gardners agree to an
                                             6   extension of the deadline to file a motion, the request is granted.
                                             7            However, the remaining relief requested in the Application is denied. The relief
                                             8   essentially imposes a bar on all parties from filing a motion to dismiss, convert, and/or appoint a
                                             9   chapter 11 trustee so long as Debtor and the Gardners file a joint plan by July 23, 2021,
                                            10   regardless of the cause(s) for such a motion. An agreement between Debtor and the Gardners
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11   does not bind other parties and cannot restrict their rights.
                                            12            As the court explained at the hearing on June 22, 2021, in setting the briefing schedule,
                                            13   the Gardners have made substantial and serious allegations that Debtor has violated provisions
                                            14   of the Bankruptcy Code and is unfit to be a debtor-in-possession. Whether Debtor has the
                                            15   ability to propose and confirm a plan is wholly different and distinct from these allegations
                                            16   which may constitute cause(s) to dismiss or convert this case under § 1112(b)(4) or to appoint a
                                            17   chapter 11 trustee under § 1104(a).
                                            18            Lastly, the schedule proposed in the Application simply does not work. If no joint plan
                                            19   is filed, Debtor and the Gardners proposed a deadline of July 30, 2021, to file a motion or order
                                            20   to show cause, for hearing on August 3, 2021, which is only one business day of notice.2 Even
                                            21   if Debtor does not intend to oppose such a motion, other parties in interest must be given
                                            22   sufficient notice and an opportunity to file a written response.
                                            23            For the foregoing reasons,
                                            24
                                                 1
                                                  The Hannas argued that the court already decided that Debtor acted in bad faith under
                                            25   § 1129(a)(3) and therefore the law of the case doctrine precludes Debtor from proposing a plan.
                                            26   To be clear, the court concluded that Debtor made the Subchapter V election in bad faith. The
                                                 court makes no determination regarding Hannas’ argument as it is not necessary for the
                                            27   disposition of the Application.
                                            28   2
                                                     July 31 is a Saturday and August 1 is a Sunday.
                                                 ORDER GRANTING IN PART AND DENYING IN PART APPLICATION TO EXTEND BRIEFING
                                                 SCHEDULE
                                                                                        -2-
                                             Case: 20-50469         Doc# 189     Filed: 07/06/21       Entered: 07/06/21 16:21:39      Page 2 of 4
                                             1         IT IS HEREBY ORDERED as follows:
                                             2         1. The Application is GRANTED in part and DENIED in part.
                                             3         2. The request to set a deadline of July 23, 2021, for Debtor and the Gardners to file a
                                             4            joint reorganization plan is GRANTED.
                                             5         3. The request to extend the deadline to July 30, 2021, to file a motion to dismiss,
                                             6            convert, and/or appoint a chapter 11 trustee is GRANTED as to the Gardners only
                                             7            but is DENIED as to all other creditors and parties in interest. If such a motion is
                                             8            filed by the Gardners, they may set it on regular notice on an appropriate calendar.
                                             9         4. All other relief requested in the Application is DENIED.
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11                                     *** END OF ORDER***
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                 ORDER GRANTING IN PART AND DENYING IN PART APPLICATION TO EXTEND BRIEFING
                                                 SCHEDULE
                                                                                        -3-
                                             Case: 20-50469     Doc# 189      Filed: 07/06/21    Entered: 07/06/21 16:21:39         Page 3 of 4
                                             1                                 COURT SERVICE LIST
                                             2
                                             3
                                             4   ECF Notifications

                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                 ORDER GRANTING IN PART AND DENYING IN PART APPLICATION TO EXTEND BRIEFING
                                                 SCHEDULE
                                                                                        -4-
                                             Case: 20-50469     Doc# 189   Filed: 07/06/21   Entered: 07/06/21 16:21:39   Page 4 of 4
